Name: Commission Regulation (EEC) No 2682/84 of 21 September 1984 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector and Regulation (EEC) No 787/83 on communications in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  information technology and data processing;  foodstuff;  beverages and sugar;  agricultural policy
 Date Published: nan

 Avis juridique important|31984R2682Commission Regulation (EEC) No 2682/84 of 21 September 1984 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector and Regulation (EEC) No 787/83 on communications in the sugar sector Official Journal L 254 , 22/09/1984 P. 0009 - 0009 Spanish special edition: Chapter 03 Volume 32 P. 0107 Portuguese special edition Chapter 03 Volume 32 P. 0107 Finnish special edition: Chapter 3 Volume 18 P. 0052 Swedish special edition: Chapter 3 Volume 18 P. 0052 *****COMMISSION REGULATION (EEC) No 2682/84 of 21 September 1984 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector and Regulation (EEC) No 787/83 on communications in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 28 (7) and 39 thereof, Whereas Commission Regulation (EEC) No 1443/82 (3), as amended by Regulation (EEC) No 434/84 (4), lays down specific time limits for establishing and paying advances on production levies and the balance of levies for each marketing year; whereas, to achieve a closer correspondence between the collection of this revenue in connection with a given budget year on the one hand and expenditure for the related marketing year on the other, provision should be made to bring forward by four weeks the payment by producers of the balances due on their levies; whereas the date for payment of advance instalments on levies by the same producers should also be altered; whereas bringing forward the time limit for payment of the balance requires an amendment to Regulation (EEC) No 787/83 (5) on communications; Whereas the Management Committee for Sugar has not delivered an opinion with the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1443/82 is hereby amended as follows: 1. In Article 5 (3), '1 May' is replaced by '1 June'. 2. In Article 5 (4), '1 May' is replaced by '1 June'. 3. In Article 7 (1), '1 November' is replaced by '15 October'. 4. In the first subparagraph of Article 7 (2), '15 December' is replaced by '1 November'. 5. In the second subparagraph of Article 7 (2), '15 January' is replaced by '15 December'. Article 2 In Article 9 (3) of Regulation (EEC) No 787/83, '10 October' is replaced by '5 October'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 158, 9. 6. 1982, p. 17. (4) OJ No L 51, 22. 2. 1984, p. 13. (5) OJ No L 88, 6. 4. 1983, p. 6.